Case 2:17-cr-00697-SJO Document 187 Filed 01/12/21 Page 1 of 2 Page ID #:2723

                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                            FOR THE NINTH CIRCUIT
                                                                        JAN 12 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                       No. 19-50300

                Plaintiff - Appellee,
                                                 D.C. No. 2:17-cr-00697-SJO-1
   v.                                            U.S. District Court for Central
                                                 California, Los Angeles
 DANIEL FLINT,
                                                 ORDER
                Defendant - Appellant.


        The answering brief submitted on January 11, 2021 is filed.

        Within 7 days of this order, appellee is ordered to file 6 copies of the brief in

paper format with red covers, accompanied by certification (attached to the end of

each copy of the brief) that the brief is identical to the version submitted

electronically. The Form 18 certificate is available on the Court's website at

http://www.ca9.uscourts.gov/forms/.

        The supplemental excerpts of record submitted on January 11, 2021 are

filed. Volume 3 of the excerpts of record are filed UNDER SEAL. Within 7 days

of this order, appellee is ordered to file 3 copies of the excerpts in paper format

securely bound on the left side, with white covers.

        The paper copies shall be submitted to the principal office of the Clerk. The

address for regular U.S. mail is P.O. Box 193939, San Francisco, CA 94119-3939.
Case 2:17-cr-00697-SJO Document 187 Filed 01/12/21 Page 2 of 2 Page ID #:2724

The address for overnight mail is 95 Seventh Street, San Francisco, CA 94103-

1526.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Kevin Wing Gee
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
